ON APPLICATION FOR REHEARING
CARVER, J.
Defendant’s counsel urge that we erred in basing our decision partly on the conclusion that by reason of an accident in the course of plaintiff’s employment a dormant malady was aggravated.
It is true that the decision states:
“We are also convinced that the injury sustained by plaintiff either as a direct cause or by aggravating a malady which lay dormant in him prior to the injury has produced total disability,” etc.
It was perhaps not exactly correct to say that the prostatic trouble which Doctor Slicer found had lain' dormant.
In our opinion, though, the gist of the matter is not the dormancy of the disease but the aggravation of it.
It is true that in the case of Behan vs. Honor, 143 La. 348; 78 South, 589, the disease stirred to activity had lain dormant, but we do not understand the court in that case to have said or implied *543that it was only dormant diseases that would fall under the compensation act if aggravated by an accident arising out of and in the course of the employment.
In Craft vs. Gulf Lumber Co., 151 La. 281; 91 South 736, a hernia was found by the court to be in process of development and an accident quickening and accelerating it was held to be compensable.
In “Workmen’s Compensation Acts,” a Corpus Juris Treatise by Donald J. Kiser, published by the American Law Book Company and designed to. form a part of Corpus Juris, the rule is laid down on page 69 as follows:
“Acceleration of a diseased bodily condition may constitute a personal injury, and an injury may be by accident, although it would not have been sustained by a perfectly healthy individual.”
Various decisions are cited in support of the text, amongst which are some where the disease accelerated was heart disease, a skin disease, arterio schlerosis, and alcoholism.
It seems to us that an accident arising out of and in the course of employment which aggravates an active disease to the extent of causing disability in one previously able to do hard work, is compensable as well as one which stirs to activity a disease previously dormant.
Besides this, though, we are satisfied from the testimony of the physicians quoted in our original opinion that the plaintiff’s injury is not confined to the prostate gland but that his condition is due in part at least to the separation of the sacro-iliac joint and the tilting of the fifth lumbar vertebra disclosed by the X-ray.
Rehearing refused.